Citation Nr: 0934719	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection a 
psychiatric condition, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection a psychiatric 
condition, to include PTSD.


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
August 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In the  September 2006 rating decision on appeal, the RO 
essentially reopened the previously denied claim of service 
connection for PTSD and then denied service connection for 
PTSD.  The RO also determined that service connection for 
depression was not warranted as the evidence of record did 
not show it was related to service.  The Board has 
recharacterized the issues as indicated above in light of the 
decision in Clemons v. Shinseki, No. 07-0558 (U.S. Vet. App., 
Feb. 19, 2009) [a claimant without medical expertise cannot 
be expected to precisely delineate the diagnosis of his 
mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].  There is no 
prejudice to the Veteran in adjudicating these claims as the 
RO has previously adjudicated the claims and the Veteran has 
been provided an opportunity to present argument regarding 
the claimed psychiatric condition.  As discussed below, the 
RO obtained all available medical records, which includes 
diagnoses of depression in addition to PTSD and the RO 
provided notice to the Veteran has to the evidence required 
to support both a claim to reopen and a claim for service 
connection, including evidence of a relationship between a 
current disability and an injury, disease, or event in 
military service.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  In April 2005, the RO denied entitlement to service 
connection for PTSD.  The Veteran filed a notice of 
disagreement but did not perfect a timely appeal.

2.  The evidence associated with the claims file subsequent 
to the April 2005 rating decision does raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  The Veteran does not have PTSD.

4.  The Veteran's depression is not related to active 
military service.


CONCLUSIONS OF LAW

1.  The April 2005 decision denying entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the April 2005 
decision is new and material, and the claim for entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2008).  

3.  Neither PTSD nor any other psychiatric disorder was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for PTSD in April 2005 on 
the basis that the evidence did not show, at that time, a 
diagnosis of PTSD.

Evidence received after the April 2005 rating decision 
includes a February 2006 letter from Dr. Hoeper.  Because 
this letter includes diagnoses of chronic PTSD and chronic 
major depression, it constitutes new and material evidence 
and the claim is reopened.

Accordingly, the Board will proceed to the merits of the 
claim.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance 38 
C.F.R. § 4.125, that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).  

In this case, the Veteran did engage in combat with the 
enemy.  Service records show that he was awarded the Combat 
Action Ribbon.

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have PTSD.

The Veteran has an extensive history of VA psychiatric 
treatment.  VA records consistently rule out PTSD.  A June 
2000 discharge report indicates that the Veteran was 
hospitalized for approximately two weeks.  The Veteran 
complained of feeling frustrated and depressed due to stress 
at work, and he reported homicidal ideation.  The diagnosis 
was depressive disorder, not otherwise specified; rule out 
PTSD.  The report notes a prior admittance to the same 
psychiatric facility in 1995.  At that time, the Veteran was 
angry and homicidal toward his wife due to marital discord.

The record contains a December 2004 evaluation from Dr. L.  
He makes an Axis I diagnosis of PTSD, chronic, severe.  Dr. 
L. does not discuss the Veteran's history of psychiatric 
treatment.  He does not cite any records, and it appears that 
the evaluation relies solely on the contemporaneous interview 
of the Veteran.  The Veteran reported that he experienced 
incoming enemy fire while serving onboard a ship in the Navy.  
He recalled the death of a photographer who was killed when a 
hatch slammed on his head during a storm.  He also recalled a 
fellow seaman who committed suicide while aboard the ship.  
Dr. L. then listed the PTSD symptoms reported by the Veteran.  
These include frequent intrusive thoughts, nightmares, 
flashbacks, distress at exposure to triggers which remind him 
of past trauma, avoidance of conversations about his military 
service, anhedonia, estrangement from others, restricted 
affect, severe sleep disturbance, irritability, anger 
outburst, memory problems, hypervigilance, and sleep 
problems.  The Veteran also endorsed depressive symptoms, 
panic attacks, and hallucinations.  Dr. L. noted that the 
Veteran did not exhibit hallucinations or delusions during 
the brief interview.  

The Veteran underwent a VA examination for PTSD in February 
2005.  The examiner reviewed the Veteran's claims file and 
noted a long history with depression as well as some varying 
diagnoses of schizoaffective disorder and psychotic disorder, 
not otherwise specified.  She also reviewed the December 2004 
evaluation from Dr. L. that diagnosed PTSD.  Because of the 
multitude of diagnoses in the Veteran's records, the February 
2005 VA examiner decided to refer the Veteran for further 
psychological testing.  She diagnosed alcohol dependence and 
deferred further diagnostic impression.

Further psychological testing was conducted at the VA 
examination for mental disorders in March 2005.  This 
examiner interviewed the Veteran for 1.5 hours and indicated 
that the claims file was reviewed.  When asked about specific 
traumas while serving in the Navy, the Veteran reported that 
someone on the deck of his ship was killed during a storm 
when a hatch door slammed against the person's head.  The 
Veteran reported feeling traumatized when he had to go into 
the freezer to get food and he knew that the dead body was 
kept in the same space.  Also, someone committed suicide on 
his ship but he only heard about it secondhand.  The examiner 
then administered the MMPI-2 and the Millon Clinical 
Multiaxial Inventory-III.  The Veteran's response pattern 
indicated an endorsement of numerous psychopathological 
symptoms, such that it appeared likely that he exaggerated 
and over-reported symptoms.  Therefore, further 
interpretation of the test results was made problematic.  
Then, the examiner conducted a thorough DSM-IV screening for 
PTSD.  The examiner's conclusion was that the Veteran did not 
meet the criteria for PTSD.  He noted that the Veteran 
certainly has had problems with alcohol abuse and major 
depression in the past.  However, the examiner saw these 
problems as relatively independent of the trauma that the 
Veteran reported experiencing during his military experience.

Dr. H., who practices with Dr. L., conducted an evaluation in 
February 2006.  He diagnosed chronic PTSD and chronic major 
depression.  He did not specify whether the DSM-IV criteria 
was used.  The symptoms listed include nightmares, 
flashbacks, panic attacks, intrusive thoughts, 
hypervigilance, memory impairment, hallucinations, and 
suicidal ideation.  Although Dr. H. refers to the Veteran's 
condition as "service connected PTSD," he does not attempt 
to explain how any of the symptoms relate to any trauma 
experienced in service.    

Another VA examination was conducted in August 2006.  The 
examiner was the same person who conducted the February 2005 
VA examination.  It was indicated that the claims file was 
reviewed.  The examiner reaffirmed her conclusions from the 
previous examination.  She reviewed Dr. H.'s February 2006 
evaluation but reaffirmed that the VA evaluations do not 
support a diagnosis of PTSD.  She noted that the Veteran 
continues to have problems with depression, which continues 
to be unlikely related to combat.

The Board finds the VA examinations and treatment notes to be 
of more probative value than the evaluations from Dr. L. and 
Dr. H.  The VA examiners discussed the Veteran's recorded 
treatment history.  They acknowledged the Veteran's 
complicated psychiatric picture and explained why they were 
ruling out PTSD.  On the other hand, the evaluations of Dr. 
L. and Dr. H. consist mostly of laundry lists of symptoms as 
reported by the Veteran.  In addition, they do not 
acknowledge the Veteran's history of alcohol dependence, 
which indicates a lack of thoroughness that further weakens 
their credibility.

The Board finds that there is no valid diagnosis of PTSD.  
Additionally, the medical evidence shows that the Veteran's 
major depression is not related to his active military 
service.  Thus, the claim must be denied.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As the appellant is not shown to 
be other than laypersons without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter, such as 
whether the Veteran's symptoms meet the diagnostic criteria 
for PTSD in accordance with DSM-IV.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

As the preponderance of the competent evidence establishes 
that the first, essential criterion for service connection 
for PTSD-medical diagnosis of the condition in accordance 
with the diagnostic criteria for the condition-is not met, 
service connection for PTSD cannot be established, and the 
Board need not address the remaining criteria for service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for 
PTSD, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in June 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and the degree of disability and effective date of 
any grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In addition, the notice provided in 
June 2006 addressed the specific information and evidence 
necessary to reopen the claim for service connection for 
PTSD, and adequately informed him of the specific basis for 
the prior denial of his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006) (in claim to reopen a previously denied 
claim for service connection, 38 U.S.C.A. § 5103(a) requires 
that VA issue a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial).  The June 2006 letter 
also provided notice of the evidence needed to support a 
claim of service connection in general in addition to that 
needed to support a claim for PTSD.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service 
treatment records, personnel records, and VA treatment 
records.  Multiple VA examinations were conducted.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


